      Case 2:16-cv-01538-NVW Document 145 Filed 10/30/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Pierce,                                    No. CV-16-01538-PHX-NVW
10                         Plaintiff,                   ORDER
11   v.
12   Douglas A. Ducey, in his capacity as
     Governor of the State of Arizona
13
                           Defendant.
14
15             Before the Court is Plaintiff’s Motion for Attorney Fees (Doc. 140), the response,

16   and the reply. Further briefing is called for.

17             1. Defendant argues that the Private Attorney General basis of award of fees is

18   not available under federal law. But Plaintiff argues such award is available, not under

19   federal law, but under Arizona law. Defendant does not respond to that contention.

20             2. Plaintiff argues fees may be awarded under the common fund doctrine, citing

21   federal law. Fees may not be shifted to the School Trust Land fund, as the State may not

22   charge the fund for costs of administering the fund. See Rumery v. Baier, 231 Ariz. 275,

23   278-80, 294 P.3d 113, 116-18 (2013). But may the reciprocal relation between the school

24   lands trust fund and the general fund suffice to warrant award of attorney fees on that basis?

25             3. Defendant argues that Hutto v. Finney, 437 U.S. 678 (1978), holds only that

26   assessment of attorney fees against state officers sued in their official capacity may be

27   collected from state funds only if fees are based on bad faith litigation. In fact, Hutto

28   upheld a fee award under both bad faith and 42 U.S.C. § 1988. But the opinion contains
      Case 2:16-cv-01538-NVW Document 145 Filed 10/30/19 Page 2 of 2



 1   broader language that would apply to all fees assessed against state officers sued in their
 2   official capacity. Id. at 694-96. Hutto v. Finney has been cited 2,629 times. The parties
 3   have not cited any lower-court cases that address whether that case holds all attorney fees
 4   award against state officers in their official capacity are outside the bar of the Eleventh
 5   Amendment, only awards for bad faith or § 1988.
 6             4. Does the Eleventh Amendment bar fee awards against state officers in their
 7   official capacity made under state law (such as for common fund, private attorney general,
 8   or A.R.S. § 12-348)?
 9          IT IS THEREFORE ORDERED that the parties file by November 12, 2019,
10   supplemental briefs addressing:
11          1. Whether Arizona law allows award of attorney fees under the Private Attorney
12             General doctrine.
13          2. Whether the common fund doctrine is a valid basis for award of attorney fees
14             under federal or Arizona law.
15          3. If so, whether the benefit to the school land trust fund from this action warrants
16             an award of attorney fees from state funds.
17          4. What authorities support or reject the contention that Hutto v. Finney, 437 U.S.
18             678 (1978), hold awards of attorney fees against state officers sued in their
19             official capacity are or are not barred by the Eleventh Amendment?
20          IT IS FURTHER ORDERED setting oral argument for November 19, 2019, at 3:00
21   p.m. on Plaintiff’s Motion for Attorney Fees (Doc. 140).
22          Dated: October 29, 2019.
23
24
25
26
27
28


                                                -2-
